194 F.2d 539
52-1 USTC  P 9228
SHAFFER TERMINALS, Inc., Petitioner,v.COMMISSIONER of INTERNAL REVENUE, Respondent.
No. 12973.
United States Court of Appeals Ninth Circuit.
March 3, 1952.Rehearing Denied April 3, 1952.

Henry C. Perkins, Frederick D. Metzger, Tacoma, Wash.  (Metzger, Blair, Gardner & Boldt, Tacoma, Wash., of counsel), for petitioner.
Ellis N. Slack, Acting Asst. Atty. Gen., A. F. Prescott, Virginia H. Adams, Irving Axelrad, Sp. Assts. to Atty. Gen., for respondent.
Before HEALY, ORR and POPE, Circuit Judges.
PER CURIAM.


1
This case is affirmed for the reasons given by the Tax Court. 16 T.C. 356.  Consult also subsequently decided cases of Armston Co. v. C.I.R., 5 Cir., 188 F.2d 531, and White v. Fitzpatrick, 2 Cir., 193 F.2d 398.